Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 12/14/2021. As directed, claims 1-2, 9-12, and 16-17 were amended. Claims 4, 14, and 19 were cancelled. Accordingly, claims 1-3, 5-13, 15-18, and 20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph on 3/24/2022. 
The application has been amended as follows: 
In claim 8, line 1, replace “according to claim 4” with --according to claim 1--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 16, Examiner deems a method for monitoring an operating status of an autonomous vehicle, comprising: acquiring a current position of the autonomous vehicle, operation behavior information of a user and operating status information of an in-vehicle component in a running process of the autonomous vehicle; determining a first running status of the autonomous vehicle according to the operation behavior information of the user and the operating status information of the in-vehicle component; acquiring, according to the current position of the autonomous vehicle, traffic information and environmental information corresponding to the current position of the autonomous vehicle at current time from a network side; determining a second running status of the autonomous vehicle according to the traffic determining a current operating status of the autonomous vehicle according to a matching degree between the first running status and the second running status; and sending the current operating status of the autonomous vehicle to a vehicle managing server, so that the vehicle managing server determines a dispatching mode for the autonomous vehicle according to the current operating status of the autonomous vehicle to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a matching degree of a first and second running status of a vehicle for determining a current operating status of the vehicle which is sent to a server to determine a dispatching mode for the vehicle.
Claim(s) 2-3 and 5-10, 12-13 and 15, and 17-18 and 20 depend(s) from claim(s) 1, 11, and 16, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669